      Case 1:20-cv-02622-DLC Document 19 Filed 09/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
OF A FEATHER, LLC,                     :
                                       :
                         Plaintiff,    :
                                       :              19cv9351 (DLC)
                -v-                    :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- :
                                       :
ALLEGRO CREDIT SERVICES, LLC,          :
                                       :
                         Plaintiff,    :              20cv2622 (DLC)
                                       :
                    -v-                :             SCHEDULING ORDER
                                       :
OF A FEATHER, LLC, JARED STAMMELL, and :
SUSAN STAMMELL,                        :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     As set forth at the telephonic pretrial conference held
pursuant to Rule 16, Fed. R. Civ. P., on September 4, 2020, the
following schedule shall govern the further conduct of pretrial
proceedings in this case:

1.   Any joint request for a jury trial must be filed by Friday,
     September 11, 2020.

2.   The parties shall comply with their Rule 26(a)(1), Fed. R.
     Civ. P., initial disclosure obligations by September 11.

3.   The parties are instructed to contact the chambers of
     Magistrate Judge Barbara Moses prior to September 11 in
     order to schedule settlement discussions under her
     supervision to occur in December 2020.
      Case 1:20-cv-02622-DLC Document 19 Filed 09/08/20 Page 2 of 3




4.   All fact discovery must be completed by January 29, 2021.

5.   Pursuant to Rules 30(b)(3) and (b)(4), Fed. R. Civ. P., all
     depositions in this action may be taken via telephone,
     videoconference, or other remote means, and may be recorded
     by any reliable audio or audiovisual means. This Order does
     not dispense with the requirements set forth in Fed. R.
     Civ. P. 30(b)(5), including the requirement that, unless
     the parties stipulate otherwise, the deposition be
     “conducted before an officer appointed or designated under
     Rule 28,” and that the deponent be placed under oath by
     that officer. For avoidance of doubt, however, a deposition
     will be deemed to have been conducted “before” an officer
     so long as that officer attends the deposition via the same
     remote means (e.g., telephone conference call or video
     conference) used to connect all other remote participants,
     and so long as all participants (including the officer) can
     clearly hear and be heard by all other participants.

6.   The Joint Pretrial Order must be filed by February 19.

     As described in this Court’s Individual Practices in Civil
     Cases, the following documents must be filed with the
     Pretrial Order: Proposed Findings of Fact and Conclusions
     of Law and a Memorandum of Law addressing all questions of
     law expected to arise at trial. Any responsive papers are
     due one week thereafter. In the event a party does not file
     a Memorandum of Law, a responsive Memorandum of Law should
     not be submitted unless in reply to an unanticipated legal
     argument in the other party’s Memorandum of Law.

     All direct testimony except for testimony of an adverse
     party, a person whose attendance must be compelled by
     subpoena, or a witness for whom a party has requested and
     the Court has agreed to hear the direct testimony at trial,
     shall be submitted by affidavits served, but not filed,
     with the Joint Pretrial Order.

     Those portions of depositions that are being offered as
     substantive evidence, along with a one page synopsis (with
     transcript citations) of such testimony for each
     deposition, shall be exchanged at the time the Pretrial
     Order is filed.


                                   2
         Case 1:20-cv-02622-DLC Document 19 Filed 09/08/20 Page 3 of 3




     Three days after submission of the affidavits, counsel
     for each party shall submit a list of all affiants
     that he or she intends to cross-examine at the trial.
     Affiants for whom such notice is not given are not
     required to be present at trial.

     At the time the above-described documents are filed or
     served, counsel shall also send a complete set of the
     documents to the Court’s Chambers email:
     Cotenysdchambers@nysd.uscourts.gov. The case name, case
     number, and email contents should be clearly set forth in
     the email’s subject line.

     IT IS HEREBY ORDERED that since the parties have consented
to a consolidation of these two cases, the above-captioned cases
shall be consolidated under 19cv9351 for all further
proceedings.

     IT IS FURTHER ORDERED that this case is placed on a trial
ready calendar for March 8, 2021.

Dated:       New York, New York
             September 8, 2020


                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                      3
